Title: To Thomas Jefferson from William Henry Harrison, 28 May 1804
From: Harrison, William Henry
To: Jefferson, Thomas


          
            My Dear Sir
            Vincennes 28th. May 1804
          
          Of the merits of Mr. Peter Cheateau the bearer of this, you will no doubt be sufficiently informed by Captain Lewis—I have only to say that altho my personal acquaintance with him is of very recent date—I have long known & esteemed his character
          
          Mr. Cheateau is accompanied by a son of his & a nephew, the son of Mr. Charles Gratiot of St. Louis—these young Gentlemen possess a very ardent desire to serve in the army of the United States—but as they do not as yet think themselves qualified for actual service it is their object to procure admission into the school established for the Corps of Artillerists & Engeneers—if this could be accomplished it would be highly gratifying to their parents who are certainly amongst the most respectable & influencil characters in Upper Louisiana—
          I am with the Sincerest Regard Dr Sir your faithful Hume Servt.
          
            Willm. H Harrison
          
        